Citation Nr: 1201666	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-39 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran performed verified active duty service from November 1986 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the Veteran submitted additional evidence along with a waiver of review by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed sleep apnea during active service.  The available DD 214 indicates that he served on active duty from November 1986 to June 1996.  An April 2008 letter from a Naval Legal Service Command, however, indicated that the Veteran's then length of service was 21 years and one month, and that he had completed physical fitness test standards in April 2008.  On remand, the RO/AMC (Appeals Management Center) must attempt to determine the Veteran's complete dates of service.  If the Veteran had additional service, including Reserve or National Guard service after 1996, then the RO/AMC should attempt to obtain any treatment records from this later term of service and associate them with the claims file.  These efforts must include contact with the National Personnel Records Center, the Naval Reserve Personnel Center, and the Defense Finance and Accounting Service. 

While available service treatment records do not indicate treatment for or a diagnosis of sleep apnea in service, the Veteran did complain of frequent trouble sleeping during his June 1996 separation examination.  Additionally, private treatment records contained in the claims file reveal that the Veteran was diagnosed with sleep apnea in February 2008, following a polysomnogram (sleep study).  In May 2008, Dr. A.H.S. opined that the Veteran's sleep apnea "may have been related to his military service."  

Under the Veterans Claims Assistance Act of 2000, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has been diagnosed with sleep apnea, and a physician has opined that it is at least as likely as not that sleep apnea is related to service, a VA examination should be provided.

The Board additionally notes that in August 2011, the Veteran provided two lay statements from men who served with him.  The lay statements describe the Veteran as a heavy snorer, and state that he often had to rest or take naps during daylight hours during service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Navy Personnel Command and verify all of the Veteran's dates of service to include any Reserve or National Guard service.  The actual dates of service are required.  

If the RO/AMC determines that the Veteran has additional dates of service, then the RO/AMC should attempt to obtain any outstanding service treatment records from the additional service dates.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the etiology of his sleep apnea.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  

Following examination of the Veteran and a review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50 percent or greater probability, that the appellant's current sleep apnea was incurred in or aggravated by active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal remains denied the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


